DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 11/22/2021 has been entered. Claims 1-2 are currently pending, with 3, 6-9, 13, and 16-19 being withdrawn from consideration. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tits (US 2003/0025641).
Regarding claim 1, Tits teaches the following:
a method comprising: 
configuring a feed unit (element 2, figures 1-4) of a reflector antenna system to generate a first wave having a first polarization (abstract, paragraphs [0004] and [0012]-[0013]); 

pre-distorting the first wave to achieve a compensated polarization for reducing and/or eliminating the polarization mismatch (abstract, paragraphs [0004] and [0012]-[0013]); 
illuminating the reflector unit with the pre-distorted first wave having the compensated polarization (abstract, paragraphs [0004] and [0012]-[0013]); and 
reflecting, by the reflector unit, at least a re-radiated wave, wherein the reflector antenna system includes only one feed unit (“optional possibility a second feed”, paragraph [0010]), and wherein a level of the re-radiated wave is increased as a result of the pre-distortion (abstract, paragraphs [0004] and [0012]-[0013]).

Regarding claim 2, Tits as referred in claim 1 teaches the following:
wherein the feed unit is a horn type feed unit (element 2, figures 1-4).

Regarding claim 11, Tits teaches the following:
an apparatus comprising: 
a single feed (element 2, figures 1-4, “optional possibility a second feed”, paragraph [0010]) unit configured to: 
generate a first wave having a first polarization (abstract, paragraphs [0004] and [0012]-[0013]), determine a polarization mismatch between the first polarization of the first wave generated by the feed unit and a second polarization (abstract, paragraphs [0004] and [0012]-[0013]), and pre-distort the first wave to achieve a compensated polarization for reducing and/or eliminating a polarization mismatch (abstract, paragraphs [0004] and [0012]-[0013]), and output the pre-distorted first wave 

Regarding claim 12, Tits as referred in claim 11 teaches the following:
wherein the feed unit is a horn type feed unit (element 2, figures 1-4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tits (US 2003/0025641) in view of Kent (US 3,622,884).
Regarding claim 4, Tits as referred in claim 2 teaches the method with the exception for the following:

Kent suggests the teachings of disposing a first pin (element 70, figures 5) through a first interior side of the feed unit (element 10, figures 5); disposing a second pin (element 72, figures 5) through a second interior side of the feed unit, the second interior side being orthogonal to the first interior side (as shown in figures 5); and exciting the first pin and the second pin to generate the first wave with the compensated polarization (figures 5, column 3, lines 21-39).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the pre-distorting of Tits to comprise of disposing a first pin through a first interior side of the feed unit; disposing a second pin through a second interior side of the feed unit, the second interior side being orthogonal to the first interior side; and exciting the first pin and the second pin to generate the first wave with the compensated polarization as suggested by the teachings of Kent in order to alter the polarization of the transmitted wave from the feed unit to a desired polarization (figures 5, column 3, lines 21-39).

Regarding claim 5, Tits as modified in claim 4 teaches the method with the exception for the following:
wherein exciting the first pin and the second pin comprises: applying a first electric field having a predetermined amplitude and phase to the first pin; and applying a second electric field having a predetermined amplitude and phase to the second pin.
Kent suggests the teachings of wherein exciting the first pin and the second pin comprises: applying a first electric field having a predetermined amplitude and phase to the first pin (figures 5, 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the exciting the first pin and the second pin of Tits as modified to comprise applying a first electric field having a predetermined amplitude and phase to the first pin; and applying a second electric field having a predetermined amplitude and phase to the second pin as suggested by the teachings of Kent in order to alter the polarization of the transmitted wave from the feed unit to a desired polarization (figures 5, column 3, lines 21-39).

Regarding claim 14, Tits as referred in claim 12 teaches the apparatus with the exception for the following:
further comprising: a first pin disposed through a first interior side of the feed unit; a second pin disposed through a second interior side of the feed unit, the second interior side being orthogonal to the first interior side; and a controller configured to excite the first pin and the second pin to generate the first wave having the compensated polarization.
Kent suggests the teachings of further comprising: a first pin (element 70, figures 5) disposed through a first interior side of the feed unit (element 10, figures 5); a second pin (element 72, figures 5) disposed through a second interior side of the feed unit, the second interior side being orthogonal to the first interior side (as shown in figures 5); and a controller (elements 46 and 48, figures 5) configured to excite the first pin and the second pin to generate the first wave having the compensated polarization (figures 5, column 3, lines 21-39).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the apparatus of Tits to comprise a first pin disposed through a first interior side of the feed unit; a second pin disposed through a second interior side of the feed unit, the second interior side being 

Regarding claim 15, Tits as modified as referred in claim 14 teaches the apparatus with the exception for the following:
wherein the controller is further configured to: apply a first electric field having a predetermined amplitude and phase to the first pin; and apply a second electric field having a predetermined amplitude and phase to the second pin.
Kent suggests the teachings of wherein the controller (elements 46 and 48, figures 5) is further configured to: apply a first electric field having a predetermined amplitude and phase to the first pin (figures 5, column 3, lines 21-39); and apply a second electric field having a predetermined amplitude and phase to the second pin (figures 5, column 3, lines 21-39).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the controller of Tits as modified to comprise apply a first electric field having a predetermined amplitude and phase to the first pin; and apply a second electric field having a predetermined amplitude and phase to the second pin as suggested by the teachings of Kent in order to alter the polarization of the transmitted wave from the feed unit to a desired polarization (figures 5, column 3, lines 21-39).

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tits (US 2003/0025641) in view of Shafai et al. (US 4,982,198, hereby referred as Shafai). 
Regarding claim 10, Tits as referred in claim 11 teaches the method with the exception for the following:

Shafai suggests the teachings of retrieving an axial ratio associated with the reflector unit; and modifying the wave on the reflector unit, at least in part, on the retrieved axial ratio (column 2, lines 41-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the method of Tits to further comprise retrieving an axial ratio associated with the reflector unit; and pre-distorting the first polarization based, at least in part, on the retrieved axial ratio as suggested by the teachings of Shafai as designing the feed unit to take account the axial ratio of the reflector unit would allow the method to pre-distort the polarization to a polarization that would allow for an improved performance vs when the axial ratio is not considered. 

Regarding claim 20, Tits as referred in claim 11 teaches the apparatus with the exception for the following:
wherein the feed unit is configured to determine the polarization mismatch based, at least in part, on an axial ratio associated with the reflector unit.
Shafai suggests the teachings of retrieving an axial ratio associated with the reflector unit; and modifying the wave on the reflector unit, at least in part, on the retrieved axial ratio (column 2, lines 41-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the method of Tits to further comprise retrieving an axial ratio associated with the reflector unit; and pre-distorting the first polarization based, at least in part, on the retrieved axial ratio as suggested by the teachings of Shafai as designing the feed unit to take account the axial ratio of the reflector unit . 


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AB SALAM ALKASSIM JR/Primary Examiner, Art Unit 2845